DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed April 26, 2022 is acknowledged and has been entered.  Claims 18-20 have been canceled.  Claim 15 has been amended.

2.	As before noted, Applicant elected the invention of Group I, claims 15-17, drawn to a method of treating prostate cancer in a patient, said method comprising administering an antibody or antigen binding fragment thereof.

3.	Claims 15-17 are pending in the application and have been examined.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 15-17 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely April 30, 2018.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed December 21, 2020.
Notably, at least part of the grounds of rejection of the claims under 35 U.S.C. § 112(a) as not satisfying the enablement requirement have been withdrawn because Applicant has stated that the antibody to which the claims are directed is both known and readily available to the public from ATCC.1  As noted in the preceding Office action mailed December 21, 2022, in accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing.2  However, it is again noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 15-17 are indefinite for the following reasons:
	The claims are drawn to a method comprising administering to a patient who “previously received hormonal therapy that reduced the patient’s serum testosterone levels to 50 ng/dL or less”.  As discussed at greater length in the written description rejection of the claims that follows, it is not evident what it is that constitutes “hormonal therapy” and particularly not such that has been “reduced the patient’s serum testosterone levels to 50 ng/dL or less”.  Accordingly it cannot be ascertained to who the claims are directed.  Who is the “patient” and who is not?  The identity of the patient cannot be determined if it is not clear what treatment it is that the patient must have previously received.3
	Adding to the uncertainty of the identity of the patient, it is noted that following certain types of “hormonal therapy” in patients with prostate cancer (i.e., after discontinuation of the treatment), testosterone levels will rebound4 and it is unclear if the patient is at the time of treatment (using the claimed invention) continuing to receive hormonal therapy such that the patient’s serum testosterone levels have reached 50 ng/dL or less and are maintained or remain at such relatively diminished levels.  If not, then, possibly the “patient” is an individual in whom the testosterone levels were once reduced to 50 ng/dL or less but have since rebounded to relatively more normal (non-castrate) levels following discontinuation of the hormonal therapy.  This is considered important because it must be known who is or is not to be regarded as the “patient” in order to practice the claimed invention.  However in addition it is important that it be understood who is regarded as the “patient” because the specification suggests that it is only when the patient’s serum testosterone levels are at a level of 50 ng/dL or less that the level of PSMA expressed by PSMA-expressing prostate cancer cells is relatively elevated5.  In fact, in evident contrast to the claims, the specification discloses the first dose of the antibody or antigen binding fragment thereof is administered one to five days after cell surface levels of PSMA on PSMA expressing cells of the patient has increased by five fold or more” (paragraph [0014]), as opposed to two to four weeks after the patient’s serum testosterone levels have reached 50 ng/dL or less (e.g., at a point in time that the patient’s serum testosterone levels may have rebounded to reach relatively more normal (non-castrate) levels following discontinuation of the hormonal therapy that caused the reduction).6  This raises the question once again, who is the “patient” to be selected for treatment in practicing the claimed invention?  Is the patient an individual whose serum testosterone levels are 50 ng/dL or less or is the patient an individual whose serum testosterone levels were two to four weeks earlier 50 ng/dL or less?
For the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention7.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “new matter” rejection.
	Claim 15 has been amended to recite, “wherein said patient previously received hormonal therapy that reduced the patient’s serum testosterone levels to 50 ng/dL or less”.
	At page 7 of the amendment filed April 26, 2022 Applicant has remarked that support for the amendment is found in the disclosures in paragraphs [0017], [0024], [0043], [0051], and [0052] of the originally filed specification.
	At page 5 of the amendment Applicant has remarked that no new matter has been added by the amendment to claim 15 because the language of the claim, as presently amended, finds written support in the above mentioned disclosures.
	Contrary to Applicant’s contention it is submitted that the amendment to claim 15 has in fact introduced new concepts that are not adequately embraced by the specification, including the claims, as originally filed, because the invention that is disclosed is not the claimed invention but a materially and manipulatively distinct invention comprising a step by which a combination of hormonal therapy and an antibody or antigen binding fragment thereof is capable of binding to an extracellular domain of PSMA is administered to a patient.
	To be clear, the invention, as described by paragraph [0017] of the specification is a “method [that] comprises administering hormonal therapy a patient (e.g., a patient having been diagnosed with prostate cancer) and administering an antibody or antigen binding fragment thereof to the patient, wherein the antibody or antigen binding fragment thereof is capable of binding to an extracellular domain of PSMA, and wherein a first dose of the antibody or antigen binding fragment thereof is administered to the patient one day to four weeks after serum testosterone levels of the patient have reached 50 ng/dL or less”.  In contrast the claims are drawn to a method comprising only a single step, namely the step of administering to the patient an antibody or antigen binding fragment thereof.  The method that is disclosed comprises two steps, namely a first step by which hormonal therapy is administered to the patient and a second step by which an antibody or antigen binding fragment thereof capable of binding to an extracellular domain of PSMA is administered.  The disclosure in paragraph [0017] does not describe a method comprising administering the antibody or antigen binding fragment thereof to a patient who “previously received hormonal therapy”; rather the disclosure describes a method comprising administering to a patient a hormonal therapy.
	The invention that is described by paragraph [0024] is not a method at all, but rather a kit comprising instructions.  The instant claims do not recite the use of such a kit.
	Paragraph [0043] discloses that “reduction in the amount of folate results in an increase in the amount of PSMA on the surface of PSMA expressing cells”, but the instant claims are not drawn to a method comprising administering folate to a patient so as to cause an increase in the amount of PSMA on the surface of PSMA expressing cells.  Paragraph [0043] further discloses that “hormonal therapy administered to prostate cancer patients to deprive the prostate cancer cells of androgens also results in an increase in the amount of PSMA on the surface of PSMA expressing cells”, suggesting then that “[treatment] with an antibody or antigen binding fragment thereof that is capable of binding to PSMA and inhibiting PSMA enzymatic activity can be combined with other therapies to treat cancers such as prostate cancer and other tumors that have PSMA expressing cells in the vascular endothelium of the tumor”, but the claimed invention is not such a method.  The claims, once again, are not drawn to a method by which a combination of an antibody or antigen binding fragment thereof capable of binding to PSMA and “other therapies” (e.g., folate therapy or hormonal therapy) are administered to a patient.  Rather the claims are drawn to a method comprising only the administration of the antibody or antigen binding fragment thereof and not any other therapy. 
	Similarly paragraph [0051] discloses that surface levels of PSMA on PSMA expressing cells increases as a result of hormonal therapy designed to remove androgens that fuel prostate cancer growth and particularly once testosterone levels decrease and/or reach castrate levels (about 50 ng/dL or less), but this paragraph also does not describe the claimed invention, namely a method of administering an antibody or antigen binding fragment thereof to a patient who “previously received hormonal therapy”.  In addition, paragraph [0051] discloses that “methods of treating prostate cancer are provided that take advantage of the increase in surface levels of PSMA on PSMA expressing cells as a result of hormonal therapy” but in the following paragraph, i.e., paragraph [0052] (and elsewhere) discloses that the invention that is provided is a method comprising “administering hormonal therapy to the patient and administering an antibody or antigen binding fragment thereof to a patient, wherein the antibody or antigen binding fragment thereof is capable of binding to an extracellular domain of PSMA”, wherein the first dose of the antibody or antigen binding fragment thereof is administered to the patient “two to three weeks after serum testosterone levels of the patient have reached castrate levels (50 ng/dL or less).”  Again, because the claims do not recite a step by which hormonal therapy is administered to the patient, the claims are not drawn to such a method (i.e., a method comprising administering to the patient a hormonal therapy and at least two or three weeks later and after the serum testosterone levels of the patient have reached castrate levels (50 ng/dL or less), an antibody or antigen binding fragment thereof capable of binding to an extracellular domain of PSMA).
	No where is the originally filed application is the invention described as being a method comprising only the step of administering to a patient having prostate cancer who “previously received hormonal therapy that reduced the patients serum testosterone levels to 50 ng/dL or less” an antibody or antigen binding fragment thereof capable of binding to an extracellular domain of PSMA.
	The specification discloses a “method of treating prostate cancer [that] comprises administering hormonal therapy to the patient and administering an antibody or antigen binding fragment thereof to a patient, wherein the antibody or antigen binding fragment thereof is capable of binding to an extracellular domain of PSMA” (paragraph [0052]).  Moreover the specification discloses a “method [that] comprises administering hormonal therapy a patient (e.g., a patient having been diagnosed with prostate cancer) and administering an antibody or antigen binding fragment thereof to the patient, wherein the antibody or antigen binding fragment thereof is capable of binding to an extracellular domain of PSMA, and wherein a first dose of the antibody or antigen binding fragment thereof is administered to the patient one day to four weeks after serum testosterone levels of the patient have reached 50 ng/dL or less” (paragraph [0017]).  It follows of course that the specification does not describe a patient to be treated using the disclosed invention “who previously received hormonal therapy”.  The patient is never described as being an individual who was or has been previously treated or as individual who as a result of a previous treatment with hormonal therapy is found to exhibit serum testosterone levels of 50 ng/dL or less.  Moreover the specification does not describe “previous” or “earlier” treatments with hormonal therapy to reduce the patients serum testosterone levels to 50 ng/dL or less.  In fact, the only use of the past tense “received” found in the specification is with reference to the previous administration of an antibody or antigen binding fragment capable of binding to PSMA to a patient by whom folate intake is being restricted, not the previous or earlier administration of hormonal therapy to the patient.8
	Accordingly it is submitted that the amendment has introduced new concepts not adequately embraced by the original application, thereby violating the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
	 
11.	Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method of treating PSMA-expressing prostate cancer in a patient “who previously received hormonal therapy that reduced the patient’s serum testosterone levels to 50 ng/dL or less”, said method comprising administering to the patient an antibody or antigen binding fragment thereof that is capable of binding to the extracellular domain of PSMA.  The antibody or antigen binding fragment thereof is monoclonal antibody J415 (as produced by a hybridoma cell line deposited under ATCC accession number HB-12109) and is conjugated to an agent that is cytotoxic to prostate cancer cells or more particularly (as in accordance with claim 17) the radionuclide 177-Lu.  
Here it is not evident what it is that constitutes the “hormonal therapy” that is previously received by the patient to be treated using the claimed invention.  Evidently whatever it may be it must be capable of reducing the patient’s serum testosterone levels to 50 ng/dL or less, but a description of what something must do or be capable of doing is not an adequate description.  This is because presumably the nature of the “hormonal therapy” that is received by the patient need not be composed of any particular material or have any particular structure and moreover it may not even consist of the administration of any one particular material.  Furthermore it might even be considered a process comprising the administration of one or more materials (e.g., drugs), as well as the surgical resection or irradiation of tissue or organs (e.g., surgical castration or ablation of the testicles).  It follows that that the skilled artisan is not reasonably apprised of the metes and bounds of the claimed invention but also that the skilled artisan could not immediately envisage, recognize, or distinguish the “hormonal therapy” that is received by a patient having prostate cancer to permit selection or determination of the identity of the patient that is to be treated using the claimed invention.  Clearly if the patient is not known or the identity of the patient cannot be determined, it is not possible to practice the claimed invention.  So who is that it regarded as the patient?  The patient must have prostate cancer and must be found to exhibit serum testosterone levels of 50 ng/dL or less as a result of having previously received “hormonal therapy” but which treatments are these that cause this result in the patient?  It would seem that in large part the claims only serve to invite the skilled artisan to complete the inventive process by discovering who it is that is to be treated using the claimed invention by first discovering which “hormonal therapies” when received by patients having prostate cancer can result in serum testosterone levels in the patient of 50 ng/dL or less.
Here Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discusses the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  
Furthermore Applicant is also reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Here, any alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences,9 but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
The claims merely recite that as a consequence of the patient having previously received “hormonal therapy” that the patient’s serum testosterone levels fall to of 50 ng/dL or less, but does not make it evident what it is that was actually received by the patient.  To an extent then the claims are analogous to the proverbial “black box” that causes an effect or yields a result but where the inner workings and mechanisms by which that actually occurs are very much left to one’s imagination.  Even if perhaps a skilled artisan could envisage one means by which serum testosterone in the patient may have been made to fall to levels of 50 ng/dL or less, another skilled artisan might just as readily envision a second, different means by which this effect or result is achieved.  The question that should then be asked is what is the nature of the “hormonal therapy” recited by the claims.  Whether it be a process or a means by which serum testosterone levels in the patient may be reduced to 50 ng/dL or less, it would be left to subsequent inventors to discover. 
   “‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
Here, Applicant is duly reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. 

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a means by which the levels of serum testosterone in the patient may be made to fall to levels of 50 ng/dL or less prior to treating the patient as according to the claims by administering to the patient the antibody or antigen binding fragment thereof that binds to the extracellular domain of PSMA; without such means, it is impossible to practice the invention.
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

12.	Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice10), it cannot be practiced without undue experimentation.  
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Conclusion
13.	No claim is allowed.

14.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Bander et al. (J. Clin. Oncol. 2005 Jul 20; 23 (21): 4591-601) teaches treating prostate cancer in a patient by administering to the patient a combination of hormonal therapy and a radioimmunoconjugate comprising an antibody or antigen binding fragment thereof that specifically binds to the extracellular domain of PSMA11 labeled with lutetium-177, wherein the hormonal therapy is initiated prior to treatment of the patient with the radioimmunconjugate; see entire document (e.g., page 4592). Bander et al. teaches the eligible patient has a prior histologic diagnosis of prostate cancer with a rising prostate-specific antigen (PSA) level and/or tumor progression, despite having received androgen deprivation therapy and having developed “castrate testosterone levels”12 ; see, e.g., page 4592. Bander et al. teaches patients received a total mass of 10 mg/m2 of the antibody (see, e.g., page 4592, column 2).  With regard to claim 82, Bander et al. does not expressly teach the patient lacks soft tissue disease greater than 0.9 cm in diameter, but nonetheless discloses that modeling of radioimmunotherapy (RIT) reveals that the optimal tumor size for treatment using the higher energy beta of 90Y is 28 to 42 mm, while that for the lower energy beta of 177Lu is 1.2 to 3.0 mm.  Furthermore, Bander et al. teaches that in the case of tumors smaller than the optimal size, energy is deposited beyond the boundaries of the tumor; in larger tumors the periphery is not adequately dosed.
	U.S. Patent Application Publication No. 2009/0226429-A1 (Salcedo et al.) (of record; cited by Applicant) teaches treating prostate cancer in a patient by administering to the patient a combination of hormonal therapy and a radioimmunoconjugate comprising an antibody or antigen binding fragment thereof that specifically binds to the extracellular domain of PSMA labeled with lutetium-177, wherein separate treatment modalities are administered sequentially; see entire document (e.g., paragraphs [0018], [0262], [0306], [0484], [0484], and [0487]).
	Oesterling (of record; cited by Applicant) teaches elevated PSA levels in prostate cancer patients.
	Wright et al. (of record; cited by Applicant) teaches the up-regulation of PSMA at the surface of cells expressing PSMA after androgen deprivation (hormone) therapy; see entire document (e.g., abstract). Wright et al. teaches the relatively high levels of PSMA after hormone therapy strongly suggests that PSMA may be a clinically useful target for antibody-mediated therapy of prostate cancer (see, e.g., the abstract).
	Dillman (of record; cited by Applicant) teaches the level of antigen at the cell surface of cells is an important determinant in successfully targeting cells with therapeutic antibodies that specifically bind to the antigen since cells bearing more of the antigen at their surfaces will be more effectively targeted; see entire document (e.g., abstract; page 295; page 296). Dillman teaches that antigen density at the surface of targeted cells is also a factor that determines the degree of the cells’ susceptibilities to immune mediated mechanisms such as ADCC and CDC (page 296). Accordingly, Dillman teaches there is a good rationale to treat cells with agents that increase the expression of the antigen prior to administering the antibody; see, e.g., page 295.
	Smith-Jones et al. (J. Nucl. Med. 2003; 44 (4): 610-7) (of record; cited by Applicant) teaches the use of radiolabeled monoclonal antibodies J591 and J415, which bind the extracellular domain of human PSMA, for the treatment of prostate cancer expressing PSMA.
	Vallabhajosula et al. (Clin. Cancer Res. 2005 Oct 1; 11 (19 Suppl.) 7195s-200s) teaches radioimmunotherapy of prostate cancer using 177Lu-Labeled monoclonal antibody J591.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                                                                                                                                                                                                                          
	
slr
September 20, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See pages 8 and 9 of the amendment filed April 26, 2022.
        
        2 M.P.E.P. § 2404.01 states:  “The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).”
        
        
        3 Here it is duly noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discusses the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  
        
        4 See, e.g., Murthy et al. (BJU Int. 2006 Mar; 97 (3): 476-9); see entire document (e.g., the abstract).
        
        5 See, e.g., paragraph [0043] at page 9 of the specification.
        6 As explained below, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
        7 See M.P.E.P. § 2172 (II).
        8 See, e.g., the disclosures in paragraphs [0018], [0019], [0056], and [0057].
        9 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        10 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        11 This antibody that specifically binds to the extracellular domain of PSMA is a deimmunized version of an antibody designated J591; see, e.g., page 4592, column 2.
        
        12 As evidenced by Gomella castrate testosterone levels are at or below 50 ng/dL.